Citation Nr: 0000390	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-13 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include entitlement under the provisions of 38 C.F.R. 
§ 3.307(a)(6) (1999) for exposure to a toxic herbicide.


REPRESENTATION

Appellant represented by: The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from October 1969 to April 
1971.  During this period, he served in the Republic of 
Vietnam from August 1970 to April 1971.  This appeal arises 
from an August 1997 rating decision of the Winston-Salem, 
North Carolina, Regional Office (RO) which denied the 
veteran's claim for service connection for a skin disorder.  
This claim was also denied under the provisions of 38 C.F.R. 
§ 3.307(a)(6) as a claimed result of exposure to toxic 
herbicides.  The veteran appealed these determinations.

A hearing was held, via video conference, before the Board of 
Veterans' Appeals (Board) in October 1999.  This hearing was 
conducted by N. R. Robin, a Member of the Board, who was 
designated to do so by the Chairman of the Board pursuant to 
38 U.S.C.A. § 7102(a) (West Supp. 1999) and who will be 
making the final determination in this case.


FINDINGS OF FACT

1.  The veteran has claimed to have been exposed to toxic 
herbicides during his wartime service in the Republic of 
Vietnam.

2.  A private medical opinion of October 1998 has diagnosed 
the veteran's skin disorder as chloracne and provided a nexus 
opinion between this skin disorder and the veteran's claimed 
exposure to toxic herbicides during military service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a skin 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

As noted above, the veteran had active service in Vietnam.  
He testified at his October 1999 Board hearing that he was 
exposed to toxic herbicides during field patrols his first 30 
days stationed in Vietnam.  The veteran also provided 
testimony that this skin problems started two to three months 
after his separation from the military.  He claimed that 
these problems had not existed prior to his military service.

At his hearing in October 1999, the veteran submitted two lay 
statements, one from a fellow servicemember and the other 
from a sibling, to the effect that his skin problems started 
soon after leaving service in 1971.  A private physician's 
letter of October 1998 noted that the veteran currently 
suffered from chloracne and the likely cause of this disorder 
was the veteran's exposure to "Agent Orange" while fighting 
in Vietnam.

Based on this evidence, the undersigned finds that the 
veteran has presented evidence of a current skin disorder and 
a medical nexus opinion that it was related to an incident 
during his military service.  Therefore, he has satisfied the 
requirements for a well-grounded claim as outlined in the 
Caluza decision.  This issue is further discussed in the 
following remand.


ORDER

The claim of entitlement to service connection for a skin 
disorder is well grounded.  To this extent only, the appeal 
is granted.


REMAND

Because the claim of entitlement to service connection for a 
skin disorder is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  At his hearing 
in October 1999, the veteran claimed that his skin disorder 
was treated within one year after his separation from the 
military by a private physician.  However, he also 
acknowledged that this physician was now dead and his 
attempts to retrieve this medical evidence had been 
unsuccessful.  He noted treatment of his skin disorder by the 
VA Medical Center (VAMC) in Durham, North Carolina, sometime 
in 1982.  However, the RO had previously requested these 
records.  In May 1997, the VAMC responded that these records 
were no longer available.  It was noted that a search had 
been performed under both the veteran's former and current 
names.  Based on these responses, the undersigned finds that 
the VA has met all the requirements regarding the duty to 
assist the veteran in obtaining the above-mentioned records 
under 38 U.S.C.A. § 5107(a) (West 1991) and any further 
attempt to develop would be futile.

A review of the claims file indicates that the veteran has 
received numerous and conflicting diagnoses for his skin 
problems since March 1982.  The only diagnosis for chloracne 
was given in the private physician's letter of October 1998.  
It was acknowledged at his hearing by the veteran that this 
physician was not a specialist in dermatology.  In a separate 
letter of September 1998, a different private physician 
reported that the veteran's skin disorder was severe atopic 
eczematosis dermatitis.  Due to the conflicting diagnoses and 
because it is not evident that these physicians had reviewed 
the veteran's entire medical history, a VA skin examination 
is required to provide a definitive diagnosis and etiological 
opinion.  See Godfrey v. Brown, 8 Vet. App. 113 (1995) (VA is 
not required to accept a medical opinion based upon the 
veteran's recitation of his or her medical history).  In 
addition, the veteran testified that he had been treated for 
his skin disorder at a private clinic in Brooklyn, New York, 
in 1972 and had not attempted to retrieve these records.  As 
these records are pertinent to the current claim, the RO 
should attempt to obtain them while this case is on remand.  

Based on the above analysis, the undersigned finds that 
further development is required, and the case is REMANDED to 
the RO for the following action:

1.  The RO should appropriately contact 
the veteran and request the names and 
addresses of all healthcare providers who 
treated his skin disorder from November 
1995 to the present time.  After securing 
the necessary release(s), the RO should 
obtain any records not already contained 
in the claims file; to include those from 
any identified VA medical center or 
outpatient clinic.  The RO should 
specifically request signed release forms 
for the following physicians:


a.  George C. Debnam, M.D.
	The Debnam Clinic Primary Care 
Center
	524 South Blount Street
	Raleigh, North Carolina 27601

b.  Kenneth Banks, M.D.
	Raleigh Medical Associates
	2949 New Bern Avenue
	Suite 112-A
	P.O. Box 14005
	Raleigh, North Carolina 27620

It should specifically be requested that 
the veteran identify the private clinic 
located in Brooklyn, New York, at which 
he was treated in 1972.  A release form 
should be obtained for this facility.  
The veteran is advised that it is 
ultimately his responsibility to ensure 
that the VA receives all pertinent 
medical evidence regarding his claims and 
his failure to submit such evidence could 
have an adverse effect on his claims.  
Once obtained, all records must be 
associated with the claims folder.

2.  Following completion of the above 
development, the veteran should be 
afforded a VA skin examination.  The 
purpose of this examination is to 
diagnosis any current skin disorder(s) 
and determine an etiology.  Such tests as 
the examining physician deems necessary 
should be performed.  The clinical 
findings and reasons upon which the 
opinions are based should be clearly set 
forth.  The claims folders must be made 
available to the examining physician in 
connection with the examination so that 
he or she may review pertinent aspects of 
the veteran's medical history.  If the 
examiner finds it impossible to answer 
any of the questions below, it should be 
so noted on the examination report with 
the reasons given for this conclusion.  
The examiner should provide the following 
opinions:

a.  Does the veteran currently 
suffer with a chronic skin 
disorder(s)?  If so, please provide 
the appropriate diagnosis(es). 

b.  Are any of these skin disorders 
etiologically linked to the 
veteran's military service or 
claimed exposure to a toxic 
herbicides in Vietnam?  Please 
provide the reasons and bases for 
your conclusions.

3.  Thereafter, the RO must review the 
claims folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

4.  Following completion of this action, 
the RO should review the evidence and 
determine whether the veteran's claims 
may now be granted.  This determination 
should include a consideration of the 
applicability of the provisions of 
38 C.F.R. §§ 3.307(a)(6), 3.309(e). If 
any of the RO's decisions remain adverse 
to the veteran, he and his representative 
should be furnished an appropriate 
supplemental statement of the case, and 
given an opportunity to respond.  
Thereafter, the case should then be 
returned to the Board for further 
appellate consideration, if appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no further action until he is informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of the claims as a result of this action.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 

